t c memo united_states tax_court michael d and joan welch petitioners v commissioner of internal revenue respondent docket no filed date michael d welch and joan welch pro_se andrew lee for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy-related all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure penalty under sec_6662 in the amount of dollar_figure after a concession by respondent the issues for decision are whether a loss incurred by petitioner husband’s equipment_leasing activity is subject_to the passive activities loss rules in the alternative whether unreimbursed expenditures_for that activity are employee business_expenses deductible on schedule a and whether petitioners are liable for the accuracy-related_penalty petitioners resided in silverado california at the time of filing their petition petitioner michael d welch petitioner is a carpenter by trade and is hired by movie production companies as a construction coordinator as a construction coordinator petitioner coordinates the construction of the sets required for the movie he hires other employees arranges for purchase of materials and furnishes all the tools needed for the project in this connection petitioner was required to purchase maintain transport and repair the tools as needed when petitioner is hired by the production company he enters into a deal memorandum or deal memo the deal memo sets forth the terms of petitioner’s employment including the respondent also contends that substantiation of some of the expenses is at issue which petitioners dispute after careful review of the record herein we conclude and hold that no substantiation issue was properly and timely raised rate at which he will be paid and the rate at which he will rent tools and equipment to the production company typically attached to the deal memo would be a list of the inventory of petitioner’s tools and equipment for example in petitioner entered into a deal memo with mantis productions providing for both a weekly and hourly salary as well as a tool rental for dollar_figure per day as used and a truck rental for dollar_figure per week in as another example of a typical deal memo petitioner entered into an agreement with mitchell entertainment inc to be construction coordinator for the film cub scouts the deal memo again provided for daily weekly and straight time rates plus box kit equipment rental at dollar_figure per day the production companies at the end of the year would send petitioner forms w-2 to reflect wages paid and forms to reflect rentals paid under the terms of the deal memos also in petitioner rented some of his tools to a third party for dollar_figure for a project in which he petitioner was not involved as construction coordinator or otherwise however this transaction did not result in a loss on petitioners’ joint income_tax return for petitioner reported wages in accordance with the forms w-2 of dollar_figure on a schedule c he reported gross_receipts of dollar_figure and expenses of dollar_figure resulting in a net_loss of dollar_figure the gross_receipts were for the rentals received included in the expenses are car and truck dollar_figure legal and professional dollar_figure office expense dollar_figure supplies dollar_figure taxes and licenses dollar_figure meals and entertainment dollar_figure equipment rental use dollar_figure home_office dollar_figure location travel dollar_figure telephone dollar_figure and union dues dollar_figure petitioners’ return was prepared by mr virgil judd the determination to reflect the rental income and expenses on schedule c was made by mr judd and petitioner jointly mr judd stated that he was following the procedure that had been used in previous years and petitioner testified that was the only year in which he had reported a loss from this activity in the notice_of_deficiency respondent took alternative positions with regard to petitioner’s schedule c initially respondent determined that the schedule c loss was not allowable because it was incurred in the pursuit of a passive_activity in the alternative respondent takes the position that the dollar_figure reported as income on schedule c is merely reimbursement for employee business_expenses therefore respondent contends that the petitioner should have reported his employee business_expenses on schedule a reduced by the dollar_figure on schedule a petitioner also deducted dollar_figure as form_2106 expenses ie employee business_expenses and dollar_figure as union and professional dues although respondent disallowed the entire loss claimed on schedule c respondent also disallowed by a separate adjustment continued discussion sec_469 generally disallows for the taxable_year any passive_activity_loss that exceeds passive_activity income sec_469 d passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 without regard to whether a taxpayer materially participates in an activity the term passive_activity includes any rental_activity sec_469 a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 there are exceptions to the definition of rental_activity sec_1_469-1t temporary income_tax regs fed reg date provides an activity involving the use of tangible_property is not a rental_activity for a taxable_year if for such taxable_year -- a the average period of customer use for such property is seven days or less b the average period of customer use for such property i sec_30 days or less and significant_personal_services within the meaning of paragraph e iv of this section are provided by or on behalf of the owner of the property in connection with making the property available for use by customers continued dollar_figure of the dollar_figure claimed as legal expenses at trial respondent conceded the latter adjustment c extraordinary_personal_services within the meaning of paragraph e v of this section are provided by or on behalf of the owner of the property in connection with making such property available for use by customers without regard to the average period of customer use d the rental of such property is treated as incidental to a non-rental activity of the taxpayer under paragraph e vi of this section sec_1_469-1t temporary income_tax regs fed reg date provides in part a definition of significant_personal_services in determining whether personal services provided in connection with making property available for use by customers are significant all of the relevant facts and circumstances shall be taken into account relevant facts and circumstances include the frequency with which such services are provided the type and amount of labor required to perform such services and the value of such services relative to the amount charged for_the_use_of the property sec_1_469-1t temporary income_tax regs fed reg date defines extraordinary_personal_services as follows for purposes of paragraph e ii c of this section extraordinary_personal_services are provided in connection with making property available for use by customers only if the services provided in connection with the use of the property are performed by individuals and the use by customers of the property is incidental to their receipt of such services thus petitioner must prove that the rental of equipment to the production companies was not a passive_activity in so doing he must first prove that the activity was not a rental_activity as defined above for any rental_activity is a passive_activity if petitioner establishes that the activity was not a rental_activity he then must establish that he materially participated in the activity to avoid the proscription of sec_469 on this record we find that petitioner provided equipment to production companies for an average period of days or less and that he performed significant_personal_services in connection with making the property available for use by customers petitioner acquired maintained transported and repaired the tools and equipment we also find that petitioner provided extraordinary_personal_services the rental of the tools and equipment by the production companies is incidental to their receipt of petitioner’s services as construction coordinator therefore we hold that petitioner’s activity was not a rental_activity within the meaning of sec_469 a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 petitioner’s business as construction coordinator was regular continuous for each project and substantial therefore we hold that petitioner materially participated in his rental_activity and the provisions of sec_469 do not apply to deny petitioner a deduction for the full loss from this activity we now examine respondent’s alternative theory that petitioner was merely incurring employee business_expenses which were partially reimbursed and the excess is deductible on schedule a this issue requires us to determine whether the expenses claimed were properly attributable to a separate activity of renting the equipment or whether the expenditures pertained to petitioner’s activity of being an employee the latter expenses are deductible on schedule a as an itemized_deduction after a careful review of this record we conclude that the expenses claimed on schedule c for car and truck equipment rental use and location travel pertain to the rental_activity and are allowable as schedule c deductions petitioner has not clearly shown how the other claimed expenses pertain to the rental_activity and therefore we hold that they are only deductible as unreimbursed employee business_expenses on schedule a in view of the above we further hold that petitioners are not liable for the accuracy-related_penalty the adjustment required by shifting some expenses from schedule c to schedule a will reduce the loss claimed on schedule c increase adjusted_gross_income by a like amount and increase the 2-percent floor limiting the deduction of unreimbursed business_expenses however the resulting deficiency will be small moreover petitioners made a good_faith attempt to report their correct_tax liability and the deficiency if any results from a technical reporting requirement change rather than from the claiming of unallowable deductions to reflect the above decision will be entered under rule
